Citation Nr: 1724861	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-11 435	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.

2.  Entitlement to service connection for hypercholesterolemia, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from October 1967 to September 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In November 2013, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at the RO, and a transcript of that proceeding is of record.  

The Board previously remanded this matter in May 2014, August 2015, and March 2016, and it has since been returned for additional appellate review.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he desired to withdraw the appeal as to the issues of entitlement to service-connection for hypertension and hypercholesterolemia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal (of the claims for service connection for hypertension and hypercholesterolemia) by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal.  See May 2017 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to a service-connected disability, is dismissed.  

The appeal of the issue of entitlement to service-connection for hypercholesterolemia, to include as due to in-service herbicide exposure or as secondary to a service-connected disability, is dismissed.  




		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


